Citation Nr: 1042693	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-24 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1969.  

This appeal arises from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In November 2006 the Veteran indicated his notice of disagreement 
with the September 2006 rating decision included only the issues 
of service connection for right ear hearing loss and tinnitus.  

Subsequently, in a June 2007 rating decision the RO granted 
service connection for tinnitus.  That has resulted in there 
being no case or controversy as to that issue.  Therefore, it is 
moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  


FINDINGS OF FACT

1.  The Veteran has a right ear hearing loss by VA standards.  

2.  Right ear hearing loss was noted at service entrance.  

3.  Right ear hearing acuity was noted to have improved at 
service separation examination.  

4.  The competent medical evidence of record does not provide a 
link between service and the currently diagnosed right ear 
hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Veteran filed his application for VA benefits in January 
2006.  The RO sent the Veteran a letter in May 2006 which 
explained what was needed from the Veteran, how VA could help him 
with his claim, what the evidence must show to support his claim, 
and how VA determines disability ratings and effective dates. 

The RO obtained the Veteran's service treatment records.  The 
Veteran did not identify any other evidence to be obtained.  He 
was examined by VA and a medical opinion was obtained.  

No further notice or assistance to the Veteran with his claim is 
required.  

Service Connection

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including sensorineural hearing 
loss, when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  

The Veteran's Form DD 214 indicates he was assigned in service to 
an artillery battalion.  He served in the Republic of Vietnam.  

At entrance the Veteran's hearing in the right ear on 
audiological testing was:

Freq/Hertz	Decibels
500		5
1000		5
2000		5
3000		15
4000		40

On separation examination in October 1969 audiological evaluation 
revealed his right ear hearing was as follows:

Freq/Hertz	Decibels
500		5
1000		5
2000		5
3000		XX
4000		10

This actually shows an improvement in hearing acuity as compared 
to service entrance examination.  There is no evidence of right 
ear hearing loss dated during the initial post service year.  

On the VA audiological evaluation in September 2006 puretone 
thresholds in decibels were as follows:



Freq/Hertz	Decibels
500		45
1000		40
2000		60
3000		80
4000		90

Speech recognition scores in the right ear were 84 percent.  

The Veteran has described his exposure to noise in service in his 
statements and notice of disagreement.  It essentially was a 
consequence of service in artillery and his proximity to those 
weapons being fired.  

A May 2006 letter from someone who knew the Veteran in high 
school and at work reads as follows:  

I have been affiliated with (the Veteran) through high 
school and at his workplace for many years.  It has 
been obvious through the years that his hearing is 
deteriorating.  

I am a retired Command Sergeant Major from the TN Army 
National Guard.  I was in the field artillery for 30 
years.  (The Veteran's MOS) was 13B which is field 
artillery.  This will contribute dramatically to the 
loss of hearing.  The earplugs have been issued as 
standard equipment in later years.  When (the Veteran) 
was in the army, the wearing of earplugs was optional 
and a lot of people chose not to wear them.  

A May 2006 letter from another reads as follows:  

I have been personally acquainted with (the Veteran) 
since early childhood.  He has experienced permanent 
sensory damage and progressive hearing loss due to 
repeated acoustic traumas and intense noise exposure 
associated with his active military service during the 
Vietnam War.  

After the war he often complained of ear aches and 
ringing of the ears.  It was evident to me that he 
experienced noticeable hearing loss since that time.  

In April 2007, a VA audiologist reviewed the VA records and the 
Veteran's claims folder.  Based on her review of the claims 
folder, including the service treatment records it was her 
opinion the current hearing loss in the right ear was not caused 
by or the result of military noise exposure due to no standard 
threshold shift (STS) by Department of Defense definition when 
comparing pre-induction and separation examination.  

A June 2007 letter from a private audiologist reads in part as 
follows:

(The Veteran) was seen in this office on the above 
date for a complete hearing evaluation.  He stated 
that his hearing loss began in Vietnam, as did his 
tinnitus.  He does have some noise exposure in the 
workplace.  

Generally, In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The evidence demonstrates the Veteran has a right ear hearing 
loss by VA standards.  He has offered his description of his 
exposure to noise from artillery in service.  Elements number one 
and two above, a current diagnosis and disease or injury in 
service have been documented.  The question is whether there is 
medical evidence of a nexus between the current right ear hearing 
loss and the noise exposure in service.  

The Board has noted the Veteran and his friends essentially 
attribute the Veteran's hearing loss to noise exposure in 
service.  There is no evidence of record that indicates they have 
any special education or training which qualifies them to render 
a medical opinion.  See 38 C.F.R. § 3.159 (a)(1)(2010).  A lay 
person is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The only competent medical opinion of record is that of the VA 
audiologist dated in April 2007.  While the Veteran has submitted 
a letter from a private audiologist it does not include any 
opinion as to the etiology of his right ear hearing loss.  The 
private audiologist merely reported the history given by the 
Veteran and the Veteran's opinion that his hearing loss began in 
Vietnam.  Unenhanced reports of history transcribed by a medical 
examiner do not constitute competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

In the absence of competent evidence linking the current right 
ear hearing loss to service, or the aggravation of hearing loss 
in service, service connection for right ear hearing loss is not 
warranted.  


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


